LLOYD, J.
The admitted facts stated in the pleadings disclose that the rentals received by *329The Ohio Savings Bank & Trust Company were received for a specific purpose and by the terms of their receipt it was expressly agreed that distribution of the rentals should be made to those for whom received and to whom payable.
Our opinion is that by no manipulation of the bank, either by commingling the rentals with other funds, or by otherwise using the same, could the trust imposed by the agreement be divested and the relationship created thereby be converted into that of mere debtor and creditor. Our conclusion, threfore, is that the $4,500.00 received by the bank from The Commodore Perry Hotel Company as rentals is entitled to priority over the claims of general creditors and it is so ordered.
Decree accordingly.
RICHARDS and WILLIAMS, JJ, concur.